DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 21 March 2022 has been fully considered by the examiner. A signed copy is attached.
Claims 1-20 are pending. 
Claims 1-20 are rejected, grounds follow.

Priority

Examiner acknowledges that instant application is a Continuation of Application 16/703,514 (now US patent # 11,281,173) and has been accorded the benefit of the original filing date.

Claim Objections
Claim 8 is objected to because of the following informalities:  
apparent missing word “and” between “a first building device [and] a second building device” in claim 8 lines 4-5.  
Appropriate correction is required.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claim(s) 8-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., US Pg-Pub 2018/0004171.

Regarding Claim 8, Patel discloses:
A method for maintaining occupant comfort in a zone of a building, the method comprising: receiving measurements of a plurality of environmental conditions within the zone; ([0087] “The inputs received from the other layers can include environmental or sensor inputs such as temperature, carbon dioxide levels, relative humidity levels”)
 performing an optimization (see fig. 8, “Low Level Optimizer”) to generate control decisions ([0112] “MPC layer 610 can be configured to determine and provide optimal temperature setpoints and equipment operating setpoints to the equipment of regulatory layer 620”) for a first building device (e.g. fan 338) a second building device, (see e.g. fig. 3, Dampers 316-320) 
the optimization performed subject to environmental condition constraints for the plurality of environmental conditions ([0193] “low-level airside MPC 612 is shown to include a constraints modeler 810. … can generate and impose optimization constraints. … Constraints … can include, for example, equipment capacity constraints and zone temperature constraints.”)
and using a predictive model (e.g. MPC) that predicts an effect of the control decisions on the plurality of environmental conditions; (see e.g. [0198] the low-level airside MPC predicts system states based on input control decisions and constraints at multiple time steps to model output process measurements (see also e.g. [0110]))
and providing the control decisions ([0110] “the first control action in the sequence is implemented”) for the first building device and the second building device ([0075] “AHU controller 330 receives information from BMS controller 366 (e.g. commands”) to operate the first building device ([0069] “AHU controller 330 can communicate with fan 338 … to control a flow rate of supply air…”) and the second building device ([0068] “mixing damper 318 can be operated by actuator 326, and outside air damper 320 can be operated by actuator 328. … Actuators 324-328 can receive control signals from AHU controller 330”) to affect the plurality of environmental conditions of the zone. (conditions including airflow, outside air mix, humidity, temperature, etc., see e.g. [0078]”)

Regarding Claim 9, Patel discloses all of the limitations of parent claim 8, Patel further discloses:
wherein: the optimization is performed based on a plurality of asset models describing the first building device and the second building device, ([0118] “MPC layer 610 can determine the optimal values of the decision variables using … equipment models”)
each of the plurality of asset models indicating inputs and outputs of the first building device or the second building device; ([0089] “equipment models can include, for example, thermodynamic models describing the inputs, outputs, and/or functions performed by various sets of building equipment. Equipment models can represent collections of building equipment (e.g., subplants, chiller arrays, etc.) or individual devices (e.g., individual chillers, heaters, pumps, etc.).”
and the optimization is performed further based on a forecast of outdoor conditions that indicates environmental conditions of an external space. ([0186] “zone temperature modeler 824 uses the weather forecasts from weather service 604 and/or the load and rate predictions provided by load/rate predictor 602 to determine appropriate values for the ambient air temperature T.sub.a and/or the external disturbance [dot over (Q)].sub.other,i for each zone”)

Regarding Claim 10, Patel discloses all of the limitations of parent claim 8, 
Patel further discloses:
wherein the first building device is a ventilator (i.e. fan 338) operable to affect the plurality of environmental conditions by providing an airflow to the zone of the building, ([0069] “fan 338 positioned within supply air duct 312. Fan 338 can be configured to force supply air 310 through cooling coil 334 and/or heating coil 336 and provide supply air 310 to building zone 306.”)
the airflow containing a portion of outdoor air. ([0067] “AHU 302 can be configured to operate exhaust air damper 316, mixing damper 318, and outside air damper 320 to control an amount of outside air 314 and return air 304 that combine to form supply air 310.”)

Regarding Claim 11, Patel discloses all of the limitations of parent claim 8, 
Patel further discloses:
wherein the predictive model is a zone model for the zone (see e.g. [0182] “the MPC model includes air and mass zone models”)  that: defines a first relationship between a first environmental condition of the plurality of environmental conditions and the first input provided to the zone by the first building device; (see [0189] the model for a zone may include an airflow modeler for defining a relationship between a first environmental condition (airflow) and the first input (fan control)) 
and defines a second relationship between a second environmental condition of the plurality of environmental conditions, the first input provided to the zone by the first building device, and the second input provided to the zone by the second building device. (see [0184] model can include a second zone model which relates outside air (the second input), and the cooling applied by the Air-handler airflow (the first input) and the temperature of the zone (second environmental condition))


Regarding Claim 12, Patel discloses all of the limitations of parent claim 8,
Patel further discloses:
wherein the plurality of environmental conditions comprise at least one of: a temperature; a humidity; a particulate matter concentration; or a carbon dioxide concentration. ([0078] devices for controlling the temperature, humidity, airflow, or other variable conditions within buildings 10-17.”)

Regarding Claim 13, Patel discloses all of the limitations of parent claim 8,
Patel further discloses:
wherein the environmental condition constraints for the plurality of environmental conditions comprise at least one of an upper bound or a lower bound that indicate a maximum allowable value and a minimum allowable value of an associated environmental condition. ([0193] “constraints modeler 810 can constrain the zone temperature T.sub.i between a minimum temperature T.sub.min and a maximum temperature T.sub.max”)


Regarding Claim 15, Patel discloses:
A controller (e.g. Low-level Airside MPC 612) for maintaining occupant comfort in a zone of a building, (see [0121] “low-level airside controllers 612-616 to determine zone temperature setpoints for the airside equipment 622-626 of each airside subsystem 632-636.”)  the controller comprising: 
one or more processors; (see fig. 8, Low-Level Predictive Controller(s) 612-616 include one or more processing circuits 804 with processor 806.)
and one or more non-transitory computer-readable media (see fig. 8, [0176] memory 808) storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
performing an optimization (see fig. 8, “Low Level Optimizer”) to generate control decisions for a ventilator (see, e.g. [0069] fan 338)
and a second building device (see, e.g. fig. 3 Dampers 316-320) operable to independently affect a subset of the plurality of environmental conditions by providing a second input to the zone, (see e.g. [0069] and [0068] describing individual control effect of air flow by fan control and a variation of damper position to mix outside air for e.g. humidity control.)
 the optimization performed subject to environmental condition constraints for the plurality of environmental conditions ([0193] “low-level airside MPC 612 is shown to include a constraints modeler 810. Constraints modeler 810 can generate and impose optimization constraints on the optimization procedure performed by low-level optimizer 812. Constraints imposed by constraints modeler 810 can include, for example, equipment capacity constraints and zone temperature constraints.”)
and using a predictive model (e.g. MPC) that predicts an effect of the control decisions on the plurality of environmental conditions; (see e.g. [0198] the low-level airside MPC predicts system states based on input control decisions, and constraints at multiple time steps to model output process measurements (see e.g. [0110])
and operating the ventilator and the second building device in accordance with the control decisions to affect the plurality of environmental conditions of the zone. ([0112] “MPC layer 610 can be configured to determine and provide optimal temperature setpoints and equipment operating setpoints to the equipment of regulatory layer 620.” [0110] “The first control action in the sequence is implemented and the optimization problem is solved again at the next time step after new measurements are obtained.”)

Regarding Claim 16, Patel discloses all of the limitations of parent claim 15,
Patel further discloses:
wherein the plurality of environmental conditions comprise at least one of: a temperature; a humidity; a particulate matter concentration; or a carbon dioxide concentration. ([0078] devices for controlling the temperature, humidity, airflow, or other variable conditions within buildings 10-17.”)

Regarding Claim 17, Patel discloses all of the limitations of parent Claim 15, 
Patel further discloses:
wherein the ventilator is operable to affect the plurality of environmental conditions by providing an airflow to the zone of the building, ([0069] “fan 338 positioned within supply air duct 312. Fan 338 can be configured to force supply air 310 through cooling coil 334 and/or heating coil 336 and provide supply air 310 to building zone 306.”)
the airflow containing a portion of outdoor air. ([0067] “AHU 302 can be configured to operate exhaust air damper 316, mixing damper 318, and outside air damper 320 to control an amount of outside air 314 and return air 304 that combine to form supply air 310.”)

Regarding Claim 18, Patel discloses all of the limitations of parent claim 15,
Patel further discloses:
wherein the predictive model is a zone model for the zone (see e.g. [0182] “the MPC model includes air and mass zone models”)  that: defines a first relationship between a first environmental condition of the plurality of environmental conditions and the first input provided to the zone by the ventilator; (see [0189] the model for a zone may include an airflow modeler for defining a relationship between a first environmental condition (airflow) and the first input (fan control))
and defines a second relationship between a second environmental condition of the plurality of environmental conditions, the first input provided to the zone by the ventilator, and the second input provided to the zone by the second building device. (see [0184] model can include a second zone model which relates outside air (the second input), and the cooling applied by the Air-handler airflow (the first input) and the temperature of the zone (second environmental condition))
Regarding Claim 19, Patel discloses all of the limitations of parent claim 15,
Patel further discloses:
wherein: the optimization is performed based on a plurality of asset models  describing the ventilator and the second building device, ([0118] “MPC layer 610 can determine the optimal values of the decision variables using … equipment models”) 
each of the plurality of asset models indicating inputs and outputs of the ventilator or the second building device; ([0089] “equipment models can include, for example, thermodynamic models describing the inputs, outputs, and/or functions performed by various sets of building equipment. Equipment models can represent collections of building equipment (e.g., subplants, chiller arrays, etc.) or individual devices (e.g., individual chillers, heaters, pumps, etc.).”
and the optimization is performed further based on a forecast of outdoor conditions that indicates environmental conditions of an external space. ([0186] “zone temperature modeler 824 uses the weather forecasts from weather service 604 and/or the load and rate predictions provided by load/rate predictor 602 to determine appropriate values for the ambient air temperature T.sub.a and/or the external disturbance [dot over (Q)].sub.other,i for each zone”)

Regarding Claim 20, Patel discloses all of the limitations of parent claim 15,
Patel further discloses:
wherein: operating the ventilator affects the plurality of environmental conditions; ([0069] fan 338 positioned within supply air duct 312. Fan 338 can be configured to force supply air 310 through cooling coil 334 and/or heating coil 336 and provide supply air 310 to building zone 306.” supply air includes both return air 304 and outside air mix 314 from dampers, see [0067])
operating the second building device affects the subset of the plurality of environmental conditions; ([0067] “AHU 302 can be configured to operate exhaust air damper 316, mixing damper 318, and outside air damper 320 to control an amount of outside air 314 and return air 304 that combine to form supply air 310”)
and performing the optimization ([0045] “The model can be used to predict the system states and system outputs based on the actions taken by a controller at each time step during an optimization period.”) coordinates operation of the ventilator and the second building device ([0045] “MPC solves an online optimization problem using the system model to determine a sequence of control actions”) such that the plurality of environmental conditions are maintained at setpoints or within predetermined ranges. ([0045] “At each time step, MPC solves an online optimization problem … respecting process constraints such as equipment capacity and safety bounds (e.g., temperature constraints, equipment switching constraints, etc.). The first control action in the sequence is implemented and the optimization problem is solved again at the next time step after new measurements are obtained.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, further in view of Ajax, et al., US Pg-Pub 2018/0299150.

Regarding Claim 14, Patel teaches all of the limitations of parent claim 8,
Patel further teaches:
wherein the control decisions are provided to a local control device, ([0075] “AHU controller 330 receives information from BMS controller 366 (e.g., commands”) 
the local control device is … configured to measure the plurality of environmental conditions in the zone ([0072] “AHU controller 330 receives a measurement of the supply air temperature from a temperature sensor 362 positioned in supply air duct 312 (e.g., downstream of cooling coil 334 and/or heating coil 336). AHU controller 330 can also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306.)
Patel differs from the claimed invention in that:
Patel does not clearly teach the local control device is a thermostat configured to measure the plurality of environmental conditions in the zone. 

However, Ajax, in the same field of endeavor teaches a thermostat which measures a plurality of environmental conditions in a zone ([0066] “control device 214 is at least one of, … a thermostat … the control device 214 is connected to one or more air quality sensors 604. Air quality sensors 604 can include temperature sensors, humidity sensors, carbon dioxide sensors, VOC sensors, etc.”) and locally controls a ventilator and blower. ([0007] In some embodiments, the control device is a thermostat. [0008] In some embodiments, the HVAC system includes a ventilator configured to ventilate outside air into the building. In other embodiments, the processor is further configured to operate the ventilator in parallel with the blower fan.)
Ajax and Patel are analogous art because they are from the same field of endeavor of HVAC system control and contain overlapping structural and functional similarities, they each contain air handling systems and controllers, they each manage outside and recycled airflow mix by controlling a fan and dampers.

Accordingly, Examiner finds 1) before the effective filing date of the invention, the prior art contained a method (the method of Patel) which differed from the claimed method by the substitution of the thermostat component for the AHU controller component. 2) That the substituted thermostat for local measurement and control was known in the art (as demonstrated by Ajax). And 3) one of ordinary skill in the art before the effective filing date of the invention could have substituted one known element for another, and the results of the substitution would have been predictable at least because ajax teaches that a thermostat may be used for the same purpose of measuring environmental conditions and operate fans and dampers (see MPEP 2143.I.B.)


Double Patenting
9. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,281,173. Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated in the table below, the reference patent teaches or fairly suggests the claims at issue in the instant application.

Instant Application
Reference 11,281,173
 Ex. notes
1. An environmental control system, the system comprising: 
1. An environmental control system of a building, the system comprising:
 
a first building device;
a first building device operable to affect a plurality of environmental conditions of a zone of the building;
 
 a second building device; 
a second building device operable to affect a subset of the plurality of environmental conditions; and
 
a controller comprising a processing circuit configured to:
a controller comprising a processing circuit configured to:
 
perform an optimization to generate control decisions for the first building device and the second building device
perform an optimization to generate control decisions for the first building device and the second building device, 
 
the optimization performed subject to environmental condition constraints for a plurality of environmental conditions 
 the optimization performed subject to environmental condition constraints for the plurality of environmental conditions 
 
and using a predictive model that predicts a first effect of the control decisions on a first environmental condition of the plurality of environmental conditions
and using one or more predictive models that predict a first effect of the control decisions on a first environmental condition of the plurality of environmental conditions

and predict a second effect of the control decisions on a second environmental condition of the plurality of environmental conditions
and predict a second effect of the control decisions on a second environmental condition of the plurality of environmental conditions,

wherein the first environmental condition and the second environmental condition comprise at least two of a temperature, a humidity, a particulate matter concentration, or a carbon dioxide concentration;
wherein the first environmental condition and the second environmental condition comprise at least two of a temperature, a humidity, a particulate matter concentration, or a carbon dioxide concentration;
 
and operate the first building device and the second building device in accordance with the control decisions to affect the plurality of environmental conditions of a zone; 
and operate the first building device and the second building device in accordance with the control decisions to affect the plurality of environmental conditions of the zone;
 
wherein: operating the first building device affects at least the first environmental condition of the plurality of environmental conditions;
wherein: operating the first building device affects the plurality of environmental conditions;
 
operating the second building device affects at least the second environmental condition of the plurality of environmental conditions,
operating the second building device affects the subset of the plurality of environmental conditions; and
 
wherein the first environmental condition and the second environmental condition are different environmental conditions or the first building device affects more of the plurality of environmental conditions than the second building device;
(ibid. immediately previous citations.)
 Emphasis added by examiner to illustrate the disclosed alternative.
and performing the optimization coordinates operation of the first building device and the second building device such that the plurality of environmental conditions are maintained at setpoints or within predetermined ranges.
performing the optimization coordinates operation of the first building device and the second building device such that the plurality of environmental conditions are maintained at setpoints or within predetermined ranges.
 
 

 
2. The system of Claim 1, wherein the plurality of environmental conditions comprise at least one of: the particulate matter concentration; or the carbon dioxide concentration.
(claim 1) wherein the first environmental condition and the second environmental condition comprise at least two of a temperature, a humidity, a particulate matter concentration, or a carbon dioxide concentration;
 
 

 
3. The system of Claim 1, wherein the environmental condition constraints for the plurality of environmental conditions comprise at least one of an upper bound or a lower bound that indicate a maximum allowable value and a minimum allowable value of an associated environmental condition.
2. The system of claim 1, wherein the environmental condition constraints for the plurality of environmental conditions comprise at least one of an upper bound or a lower bound that indicate a maximum allowable value and a minimum allowable value of an associated environmental condition.
 
 

 
4. The system of Claim 1, wherein the first building device is a ventilator operable to affect the plurality of environmental conditions by providing an airflow to the zone of the building, the airflow containing a portion of outdoor air.
3. The system of claim 1, wherein the first building device is a ventilator operable to affect the plurality of environmental conditions by providing an airflow to the zone of the building, the airflow containing a portion of outdoor air.
 
 

 
5. The system of Claim 1, wherein the predictive model comprising a zone model for the zone that: 
4. The system of claim 1, wherein the one or more predictive models:
nb. claim 4 ("…input provided to the zone…")
 defines a first relationship between the first environmental condition of the plurality of environmental conditions and a first input provided to the zone by the first building device; and
define a first relationship between the first environmental condition of the plurality of environmental conditions and a first input provided to the zone by the first building device; and
 
defines a second relationship between the second environmental condition of the plurality of environmental conditions, the first input provided to the zone by the first building device, and a second input provided to the zone by the second building device.
define a second relationship between the second environmental condition of the plurality of environmental conditions, the first input provided to the zone by the first building device, and a second input provided to the zone by the second building device.
 
 

 
6. The system of Claim 1, wherein: the optimization is performed based on a plurality of asset models describing the first building device and the second building device, each of the plurality of asset models indicating inputs and outputs of the first building device or the second building device; and
5. The system of claim 1, wherein: the optimization is performed based on a plurality of asset models describing the first building device and the second building device, each of the plurality of asset models indicating inputs and outputs of the first building device or the second building device; and
 
 the optimization is performed further based on a forecast of outdoor conditions that indicates environmental conditions of an external space.
the optimization is performed further based on a forecast of outdoor conditions that indicates environmental conditions of an external space.
 
 

 
7. The system of Claim 1, wherein: operating the first building device affects the plurality of environmental conditions; 
wherein: operating the first building device affects the plurality of environmental conditions;
 
operating the second building device affects a subset of the plurality of environmental conditions; and
operating the second building device affects the subset of the plurality of environmental conditions; and
 
performing the optimization coordinates operation of the first building device and the second building device such that the plurality of environmental conditions are maintained at setpoints or within predetermined ranges.  
performing the optimization coordinates operation of the first building device and the second building device such that the plurality of environmental conditions are maintained at setpoints or within predetermined ranges.
 
 

 
8. A method for maintaining occupant comfort in a zone of a building, the method comprising: 
10. A method for maintaining occupant comfort in a zone of a building, the method comprising:
 
receiving measurements of a plurality of environmental conditions within the zone; 
receiving, at a cloud computing system via a communications network, measurements of a plurality of environmental conditions within the zone;
 
performing an optimization to generate control decisions for a first building device a second building device,
performing an optimization at the cloud computing system to generate control decisions for a first building device operable to affect the plurality of environmental conditions and a second building device operable to affect a subset of the plurality of environmental conditions,
 
 the optimization performed subject to environmental condition constraints for the plurality of environmental conditions 
the optimization performed subject to environmental condition constraints for the plurality of environmental conditions
 
and using a predictive model that predicts an effect of the control decisions on the plurality of environmental conditions; 
and using one or more predictive models that predict a first effect of the control decisions on a first environmental condition of the plurality of environmental conditions and predict a second effect of the control decisions on a second environmental condition of the plurality of environmental conditions
 
and providing the control decisions for the first building device and the second building device to operate the first building device and the second building device to affect the plurality of environmental conditions of the zone.
providing the control decisions for the first building device and the second building device from the cloud computing system to a local control device within the building via the communications network, the local control device using the control decisions to operate the first building device and the second building device to affect the plurality of environmental conditions of the zone;
 
 

 
9. The method of Claim 8, wherein: the optimization is performed based on a plurality of asset models describing the first building device and the second building device, each of the plurality of asset models indicating inputs and outputs of the first building device or the second building device; and
11. The method of claim 10, wherein: the optimization is performed based on a plurality of asset models describing the first building device and the second building device, each of the plurality of asset models indicating inputs and outputs of the first building device or the second building device; and
 
 the optimization is performed further based on a forecast of outdoor conditions that indicates environmental conditions of an external space.  
the optimization is performed further based on a forecast of outdoor conditions that indicates environmental conditions of an external space.
 
 

 
10. The method of Claim 8, wherein the first building device is a ventilator operable to affect the plurality of environmental conditions by providing an airflow to the zone of the building, the airflow containing a portion of outdoor air.  
12. The method of claim 10, wherein the first building device is a ventilator operable to affect the plurality of environmental conditions by providing an airflow to the zone of the building, the airflow containing a portion of outdoor air.
 
 

 
11. The method of Claim 8, wherein the predictive model is a zone model for the zone that: defines a first relationship between a first environmental condition of the plurality of environmental conditions and a first input provided to the zone by the first building device;  
13. The method of claim 10, wherein the one or more predictive models: define a first relationship between the first environmental condition of the plurality of environmental conditions and a first input provided to the zone by the first building device; and
nb. claim 13 ("…input provided to the zone…")
and defines a second relationship between a second environmental condition of the plurality of environmental conditions, 
define a second relationship between the second environmental condition of the plurality of environmental conditions, 
 
the first input provided to the zone by the first building device, and a second input provided to the zone by the second building device. 
the first input provided to the zone by the first building device, and a second input provided to the zone by the second building device.
 
 

 
12. The method of Claim 8, wherein the plurality of environmental conditions comprise at least one of: a temperature; a humidity; a particulate matter concentration; or a carbon dioxide concentration.  
(Claim 10)  wherein the first environmental condition and the second environmental condition comprise at least two of a temperature, a humidity, a particulate matter concentration, or a carbon dioxide concentration; 
 
 

 
13. The method Claim 8, wherein the environmental condition constraints for the plurality of environmental conditions comprise at least one of an upper bound or a lower bound that indicate a maximum allowable value and a minimum allowable value of an associated environmental condition.  
15. The method claim 10, wherein the environmental condition constraints for the plurality of environmental conditions comprise at least one of an upper bound or a lower bound that indicate a maximum allowable value and a minimum allowable value of an associated environmental condition
 
 

 
14. The method of Claim 8, wherein the control decisions are provided to a local control device, 
(Claim 10) providing the control decisions for the first building device and the second building device from the cloud computing system to a local control device16. 
 
the local control device being a thermostat configured to measure the plurality of environmental conditions in the zone.  
The method of claim 10, wherein the local control device is a thermostat configured to measure the plurality of environmental conditions in the zone.
 
 

 
15. A controller for maintaining occupant comfort in a zone of a building, the controller comprising: one or more processors; 
17. A controller for maintaining occupant comfort in a zone of a building, the controller comprising: one or more processors;
 
and  one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
 
performing an optimization to generate control decisions for a ventilator and a second building device operable to independently affect a plurality of environmental conditions,
performing an optimization to generate control decisions for a ventilator operable to affect a plurality of environmental conditions of the zone and a second building device operable to affect a subset of the plurality of environmental conditions, 
 
the optimization performed subject to environmental condition constraints for the plurality of environmental conditions
the optimization performed subject to environmental condition constraints for the plurality of environmental conditions 
 
and using a predictive model that predicts an effect of the control decisions on the plurality of environmental conditions;
and using one or more predictive models that predict a first effect of the control decisions on a first environmental condition of the plurality of environmental conditions and predict a second effect of the control decisions on a second environmental condition of the plurality of environmental conditions,

   and operating the ventilator and the second building device in accordance with the control decisions to affect the plurality of environmental conditions.  
operating the ventilator and the second building device in accordance with the control decisions to affect the plurality of environmental conditions of the zone;
 
 

 
16. The controller of Claim 15, wherein the plurality of environmental conditions comprise at least one of: a temperature; a humidity; a particulate matter concentration; or a carbon dioxide concentration.  
(Claim 17) wherein the first environmental condition and the second environmental condition comprise at least two of a temperature, a humidity, a particular matter concentration, or a carbon dioxide concentration; and
 
 

 
17. The controller of Claim 15, wherein the ventilator is operable to affect the plurality of environmental conditions by providing an airflow to the zone of the building, the airflow containing a portion of outdoor air.  
19. The controller of claim 17, wherein the ventilator is operable to affect the plurality of environmental conditions by providing an airflow to the zone of the building, the airflow containing a portion of outdoor air,
 
 

 
18. The controller of Claim 15, wherein the predictive model is a zone model for the zone that: defines a first relationship between a first environmental condition of the plurality of environmental conditions and a first input provided to the zone by the ventilator; 
20. The controller of claim 17, wherein the one or more predictive models: define a first relationship between the first environmental condition of the plurality of environmental conditions and a first input provided to the zone by the ventilator; and
 
and defines a second relationship between a second environmental condition of the plurality of environmental conditions, the first input provided to the zone by the ventilator, and a second input provided to the zone by the second building device.  
define a second relationship between the second environmental condition of the plurality of environmental conditions, the first input provided to the zone by the ventilator, and a second input provided to the zone by the second building device.
 
 

 
19. The controller of Claim 15, wherein: the optimization is performed based on a plurality of asset models describing the ventilator and the second building device, each of the plurality of asset models indicating inputs and outputs of the ventilator or the second building device; 
21. The controller of claim 17, wherein: the optimization is performed based on a plurality of asset models describing the ventilator and the second building device, each of the plurality of asset models indicating inputs and outputs of the ventilator or the second building device; 
 
and the optimization is performed further based on a forecast of outdoor conditions that indicates environmental conditions of an external space.  
and the optimization is performed further based on a forecast of outdoor conditions that indicates environmental conditions of an external space.
 
 

 
20. The controller of Claim 15, wherein: operating the ventilator affects the plurality of environmental conditions;
22. The controller of claim 17, wherein: operating the ventilator affects the plurality of environmental conditions;
 
operating the second building device affects a subset of the plurality of environmental conditions; and
operating the second building device affects the subset of the plurality of environmental conditions,; and
 
  performing the optimization coordinates operation of the ventilator and the second building device such that the plurality of environmental conditions are maintained at setpoints or within predetermined ranges.
performing the optimization coordinates operation of the ventilator and the second building device such that the plurality of environmental conditions are maintained at setpoints or within predetermined ranges.
 






Conclusion
10. 	Examiner notes for the record that Claim 1 contains the same subject matter as that which was persuasive in the prosecution of the parent application, and this application has the same priority date: accordingly, a terminal disclaimer between this application and patent 11,281,173 and cancellation of claims 8-20 which do not depend upon claim 1 would place this application in condition for allowance.
11. 	Examiner notes that an interview to discuss this remark in more detail may be beneficial in advancing the prosecution of this application.	
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119   

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119